THE THIRTEENTH COURT OF APPEALS

                                   13-13-00222-CV


              ANANT UTTURKAR AND UTTURKAR & ASSOCIATES, LLP
                                   v.
                  SALEEM CHUGHTAI AND CLAY PADGINTON


                                   On Appeal from the
                    138th District Court of Cameron County, Texas
                           Trial Cause No. 2008-10-5768-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

November 13, 2014